Citation Nr: 0901176	
Decision Date: 01/12/09    Archive Date: 01/22/09

DOCKET NO.  07-00 240A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Lincoln, 
Nebraska



THE ISSUE

Whether a timely substantive appeal was filed with respect to 
the June 2004 rating decision that denied entitlement to 
reimbursement for unauthorized medical expenses.


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel

INTRODUCTION

The veteran served on active duty from September 1958 to 
September 1962.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2004 decision of the 
Department of Veterans Affairs (VA) Medical Center (MC) in 
Lincoln, Nebraska, which denied the benefits sought on 
appeal.  The appellant, the surviving spouse of the veteran, 
appealed that decision to BVA, and the case was referred to 
the Board for appellate review.

A hearing was held on February 13, 2008, by means of video 
conferencing equipment with the appellant in Lincoln, 
Nebraska, before Kathleen K. Gallagher, a Veterans Law Judge 
(VLJ), sitting in Washington, DC, who was designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 
7107(c), (e)(2) and who is rendering the determination in 
this case.  A transcript of the hearing testimony is in the 
claims file.


FINDINGS OF FACT

1.  In a June 2004 decision, the appellant's request for VA 
fee dialysis on behalf of her husband was denied.  She was 
notified of that decision on June 16, 2004.

2.  The RO received the appellant's notice of disagreement on 
June 10, 2005 and a Statement of the Case was issued of which 
the appellant was notified on February 2, 2006.

3. The RO received a VA Form 9 from the appellant on January 
30, 2007.

4.  A timely request for an extension of the time limit for 
filing a substantive appeal is not of record.
CONCLUSION OF LAW

The appellant has not submitted a timely substantive appeal 
with regard to the June 2004 decision, which denied the 
appellant's request for VA fee dialysis on behalf of her 
husband, nor has she submitted a timely request for extension 
of the time limit for filing his substantive appeal. 38 
U.S.C.A. §§ 7105, 7108 (West 2002); 38 C.F.R. §§ 3.109, 
20.202, 20.302, 20.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim. 38 U.S.C.A. §§ 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).

The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008. See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The 
amendments apply to applications for benefits pending before 
VA on, or filed after, May 30, 2008.  The amendments, among 
other things, removed the notice provision requiring VA to 
request the veteran to provide any evidence in the veteran's 
possession that pertains to the claim.  See 38 C.F.R. § 
3.159(b)(1).

In the decision below, the Board has determined the appellant 
did not submit a timely substantive appeal with regard to the 
decision currently on appeal.  As such, the Board does not 
have appellate jurisdiction to consider the merits of the 
claim. See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 
20.101 (2008).  Thus, VA is not required to take any further 
action to assist the claimant. 38 U.S.C.A. § 5103A(a) (West 
2002). See also Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001) (holding that the statutory and regulatory provisions 
pertaining to VA's duty to notify and assist do not apply to 
a claim if resolution of the claim is based on statutory 
interpretation, rather than consideration of the factual 
evidence).  The appellant was properly notified of the 
jurisdictional problem, and she was afforded the procedural 
safeguards of notice and the opportunity to be heard on the 
question of timeliness.


Law and Analysis

Applicable law provides that the Board shall not entertain an 
application for review on appeal unless it conforms to the 
law. 38 U.S.C.A. § 7108.  Under VA regulations, an appeal 
consists of a timely filed notice of disagreement (NOD) in 
writing and, after a statement of the case (SOC) has been 
furnished, a timely filed substantive appeal. 38 C.F.R. § 
20.200.

A substantive appeal consists of a properly completed VA Form 
9, "Appeal to Board of Veterans' Appeals" or correspondence 
containing the necessary information.  Proper completion and 
filing of a substantive appeal are the last actions a 
claimant needs to take to perfect an appeal. 38 C.F.R. § 
20.202.  A substantive appeal must be filed within 60 days 
from the date that the agency of original jurisdiction mails 
the SOC to the veteran or within the remainder of the one-
year period from the date of mailing of the notification of 
the determination being appealed, whichever comes later. 38 
U.S.C.A. § 7105; 38 C.F.R. § 20.302(b).  If a claimant fails 
to file a substantive appeal in a timely manner, and fails to 
timely request an extension of time, he or she is statutorily 
barred from appealing the RO decision. Roy v. Brown, 5 Vet. 
App. 554, 556 (1993). See also YT v. Brown, 9 Vet. App. 195 
(1996); Cuevas v. Principi, 3 Vet. App. 542, 546 (1992). Cf. 
Rowell v. Principi, 4 Vet. App. 9 (1993).

In this case, a June 2004 decision denied the appellant's 
request for VA fee dialysis on behalf of her husband.  A 
letter dated on June 16, 2004, notified the appellant of that 
decision.  The veteran did file a notice of disagreement with 
the June 2004 decision on June 10, 2005, and the RO issued an 
SOC in February 2006.  A letter was sent to the appellant on 
February 2, 2006, along with a copy of the SOC.  In pertinent 
part, the letter stated:

Fill out the VA Form 9, Appeal to the Board of 
Veteran's Appeals, and return to this office.  
Attached to this form are instructions and general 
information.  We will gladly explain the form if 
you have any questions.  Your appeal should address 
the benefit you want, the facts in the Statement of 
the Case with which you disagree, and the errors 
that you believe were made in applying the law. You 
must file your appeal with this office within 60 
days from the date of this letter, or within the 
remainder, if any, of the one-year period from the 
date of the letter notifying you of the action that 
you have appealed.  If we do not hear from you, we 
will close your case and you could lose your right 
to appeal. (emphasis in the original).  A request 
for an extension should be in writing and must be 
made prior to the expiration if the time limit.  If 
you are waiting for additional information, send it 
later; do not delay in sending your VA Form 9.  

The appellant submitted a VA Form 9 on January 30, 2007.  
Unfortunately, this document was received well after the time 
limit for filing a substantive appeal, which in this case, 
was March 2, 2006, 60 days after the issuance of the SOC.

As a result, the RO notified the appellant in an April 2007 
supplemental statement of the case (SSOC) that her 
substantive appeal was untimely.  The appellant was also 
provided an opportunity to testify at a hearing before the 
Board, and she was sent a letter in October 2008, which 
provided her with the pertinent laws and regulations 
regarding the timeliness of an appeal.  It was also noted 
that she could submit evidence and argument concerning the 
timeliness of her substantive appeal as well as request a 
hearing.   

The Board notes that the letters and determinations were sent 
to the appellant's last known address of record, and none of 
them were returned as undeliverable.  As such, the regularity 
of the mail is presumed. See generally, Ashley v. Derwinski, 
2 Vet. App. 62, 64-65 (1991), quoting United States v. 
Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926) (noting 
that there is a presumption of regularity in the law that 
supports "'the official acts of public officers and, in the 
absence of clear evidence to the contrary, courts presume 
that they have properly discharged their official duties.'").  
In fact, the appellant has not made any contentions regarding 
the timeliness of appeal, but has rather addressed the merits 
of her claim.

Additionally, the Board has considered whether the appellant 
filed a timely request for an extension of the time limit to 
file a substantive appeal.   However, the Board notes that 
prior to the expiration of the period for filing a timely 
substantive appeal, no document was filed by the appellant 
that can be construed as a timely request for such an 
extension.

Pursuant to 38 C.F.R. § 3.109, time limits for filing may be 
extended in some cases on a showing of "good cause."  
However, the Court decided in Corry v. Derwinski, 3 Vet. App. 
231 (1992), that there is no legal entitlement to an 
extension of time, and that 38 C.F.R. § 3.109(b) commits the 
decision to the sole discretion of the Secretary.  
Specifically, 38 C.F.R. § 3.109(b) requires that, where an 
extension is requested after expiration of a time limit, the 
required action must be taken concurrent with or prior to the 
filing of a request for extension of the time limit, and good 
cause must be shown as to why the required action could not 
have been taken during the original time period and could not 
have been taken sooner than it was. However, the Board also 
notes that VA regulations specifically state that a request 
for an extension of the 60-day period for filing a 
substantive appeal must be in writing and must be made prior 
to expiration of the time limit for filing the substantive 
appeal. See 38 C.F.R. § 20.303.

The Court has addressed the issues of whether the language of 
38 C.F.R. § 3.109(b) conflicts with that of 38 C.F.R. § 
20.303, and, if so, which of these regulations should 
control.  The Court held that 38 C.F.R. § 20.303 applies 
specifically to the filing of a substantive appeal, and that 
the two regulations do not conflict; rather the Court found 
that one is general and the other specific.  The Court noted 
that a familiar tool of statutory construction was the 
"principle that a more specific statute will be given 
precedence over a more general one. . . ." Roy v. Brown, 5 
Vet. App. 554, 556-557 (1993), citing Busic v. United States, 
446 U.S. 398, 404 (1980); Preiser v. Rodriquez, 411 U.S. 475, 
489-90 (1973).  Significantly, the Court held that 38 C.F.R. 
§ 20.303 takes precedence, and commented that a contrary view 
as to a regulatory scheme promulgated under statutory 
authority would make no sense.

In this case, as previously noted, the appellant did not 
specifically request an extension of the time limit in any of 
her submissions.  In fact, the appellant has never asserted 
that she requested such an extension.  Therefore, the Board 
finds that the appellant did not submit a timely request for 
an extension of the time limit for filing a substantive 
appeal.

In conclusion, the record shows that the appellant's 
substantive appeal was not timely filed.  Furthermore, the 
record does not reflect that the appellant made a timely 
request for an extension of the time limit for filing her 
substantive appeal. See 38 C.F.R. § 20.303.  There is simply 
is no legal authority to permit the Board to find the 
appellant's substantive appeal timely in this case.  
Accordingly, the Board is currently without jurisdiction to 
consider her claim, and the appeal is dismissed. 


ORDER

The appeal is dismissed.




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


